Judgment and order denying motion for new trial under section 999 of the Code of Civil Procedure reversed and a new trial granted on the facts, with costs to the appellant - to abide the event,unless the plaintiff stipulates to reduce the verdict to the sum of $500, as of the date .of the rendition thereof, in which event the judgment, as thus modified, and the order are affirmed, without costs of this appeal to either party. All concurred, except McLennan, P. J., not sitting, and Nash, J., who dissented and voted for new trial.